Citation Nr: 1206500	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-49 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant was afforded a Board videoconference hearing, held by the undersigned, in January 2011.  A copy of the hearing transcript has been associated with the record.

The  issue of whether there was clear and unmistakable error (CUE) in a July 1996 rating decision which denied service connection for an acquired psychiatric disorder, for the purpose of accrued benefits, has been raised by the record (see Transcript, p. 7), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  In a February 2006 decision, the RO denied service connection for cause of the Veteran's death.  The Appellant did not appeal that decision.  

2.  Evidence submitted since the RO's February 2006 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The RO's February 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the RO's February 2006 rating decision; thus, the claim for service connection for cause of the Veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in her possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in April 2008, prior to the initial adjudication of her claim, informed the appellant of the information necessary to substantiate her claim.  She was also informed of the evidence VA would seek on her behalf and the evidence she was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish her entitlement to the underlying claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Here, the appellant was provided adequate, specific notice of what constitutes material evidence in the case at hand in April 2008, which met the directives of Kent.

Further, the Board finds that no additional evidence, which may aid the appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In a February 2006 decision, the RO denied the appellant's claim for entitlement to service connection for cause of the Veteran's death.  The appellant's claim was denied because the Veteran was not service connected for any disabilities at the time of his death, the Veteran's DD-214 did not indicate any foreign service in the Republic of Vietnam, and because there was no evidence of a diagnosis of a psychiatric disorder, coronary disorder, or any other disorder which contributed to death, resulting from the Veteran's period of active service.  The appellant did not appeal that decision.  Therefore, the RO's February 2006 rating decision is final.  38 U.S.C.A. § 7105.

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a) (2011).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2011).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

Service connection may also be established for disability resulting from personal injury suffered or disease contracted in line of duty in service.  See 38 U.S.C.A. § 1110 (West 2002).  Service connection for the cause of a Veteran's death requires a showing that either the fatal disorder or disease was incurred in, or aggravated by, an incident or event in service or, with certain chronic diseases, to include cardiac disorders and diabetes, was manifest to a compensable degree within one year of service discharge.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (2011).

At the time of the Veteran's death, service connection was not established for any disorder.  A preliminary death certificate indicated that the Veteran died on July [redacted], 2002, at the age of 52.  The immediate cause of death was cardio pulmonary arrest.  The underlying causes of death were coronary artery disease and diabetes mellitus.  That death certificate was later revised to indicate that chronic depression was a significant condition contributing to death, but not resulting in the underlying cause of death.

The Board notes that prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the appellant's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Since the prior final decision, evidence has been added to the claims file.  The new evidence consists of a January 2011 Board hearing transcript, multiple statements from the appellant in support of her claim, to include statements indicating that the Veteran was service-connected for an acquired psychiatric disorder at the time of his death, a revised death certificate indicating that chronic depression was a significant condition which contributed to death, and an April 2011 note from a private provider stating that the Veteran suffered from depression and severe anxiety, which aggravated and accelerated his coronary artery disease.  

As to statements offered by the appellant indicating that the Veteran was service connected for an acquired psychiatric disability at the time of his death, evidence of record establishes that the Veteran was never service connected for any disability.  In fact, his claim for service connection for an acquired psychiatric disorder was denied in a rating decision dated July 25, 1996.  The RO determined that, although the Veteran presented with a diagnosis of schizophrenia, that disorder existed prior to his entrance into active duty and was not aggravated therein.  While that decision did grant non-service-connected pension due in part to coronary artery disease and diabetes, service connection was not granted for any issue, and that decision was not appealed.  As such, the Board notes that the appellant's statements to the contrary are not supported by evidence of record.

As noted, the Veteran's provider amended the death certificate in order to include chronic depression as a significant condition contributing to death, but not resulting in the underlying cause of death.  While the appellant submitted an April 2011 statement from the Veteran's provider indicating that the Veteran was suffering from depression and severe anxiety which aggravated and accelerated his coronary artery disease, the opinion did not link an acquired psychiatric disorder, diabetes, or a cardiac disorder to the Veteran's period of active service.  Further, and as noted previously, the Veteran was not service connected for any disorder at the time of his death.  Therefore, neither the revised death certificate nor the provider's statement cure a prior evidentiary defect, as neither provide evidence of a diagnosis of a psychiatric disorder, diabetes, a cardiac disorder, or any other disorder, resulting from the Veteran's period of active service, and which ultimately caused his death.

During the appellant's January 2011 Board hearing, she testified that she and the Veteran were separated on several occasions as a result of his mental depression.  She stated that he started to change within 2-3 months following separation from active duty, and that he was diagnosed with a mental disorder prior to separation.  See Transcript, p. 7.  She testified that the Veteran developed a psychiatric disorder during service, and that the disorder continued to worsen from the time of separation until the time of his death.  See Transcript, p. 8.  

In this case, while the additional evidence of record is new, none of the evidence presented since the date of the prior, final denial is material, as there is no competent medical evidence of record to establish that any underlying disorder which contributed to death was related to the Veteran's period of active service.  Nor has the appellant presented evidence to demonstrate that the Veteran served in the Republic of Vietnam during his period of active service, or that a cardiac disorder and/or diabetes were manifest within one year following separation.  Therefore, the new evidence does not cure a prior evidentiary defect.

New and material evidence has not been received since the RO's February 2006 decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the appellant's claim for entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


